 

SECOND AMENDMENT TO

CLASS C WARRANT TO PURCHASE COMMON STOCK

 

This Amendment (this “Amendment”) is authorized as of August 29, 2017, by BIM
Homes, Inc., a Delaware corporation (the “Company”), for Armada Enterprises GP,
LLC (the “Holder”) to that certain Class C Warrant Certificate for the Purchase
of Shares of Common Stock of the Company dated June 17, 2016 issued by the
Company to the Holder (the “Class C Warrant”). Capitalized terms used but not
otherwise defined herein have the meanings ascribed to them in the Class C
Warrant.

 

RECITALS

 

WHEREAS, pursuant to the terms of the Class C Warrant (a copy of which is
attached hereto as Exhibit A) and the Amendment to Class C Warrant (a copy of
which is attached hereto as Exhibit B), the Company has outstanding an aggregate
of 400,167 warrants to Holder, as 833 were assigned to a third party and then
exercised, which may be exercised until August 30, 2017 (“Expiration Date”), to
acquire up to an aggregate of 400,167 shares of the Company’s common stock, par
value $0.0001 per share (“Common Stock”), at an exercise price of $6.00 per
share of Common Stock; and

 

WHEREAS, the Company and the Holder wish to amend the Class C Warrant as set
forth below to extend the Expiration Date of the Class C Warrant from August 30,
2017 to August 30, 2020.

 

AGREEMENT

 

NOW, THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, the Company and the Holder hereby agree as follows:

 

1. Amendment to Expiration Date. The expiration date of the Class C Warrant is
hereby amended by replacing the date “August 30, 2017” with the date “August 30,
2020” and all references in the Class C Warrant to “Expiration Date” shall mean
and refer to the expiration date as so extended.

 

2. Conflict. In the event of any conflict between the provisions of this
Amendment and the Class C Warrant, the provisions of this Amendment shall
govern.

 

3. No Other Changes. Except as specifically amended by this Amendment, all other
provisions of the Class C Warrant shall remain in full force and effect. This
Amendment shall not constitute or operate as a waiver of, or estoppel with
respect to, any provisions of the Class C Warrant by either party hereto.

 

4. Applicable Law. This Amendment and the rights and obligations of the parties
hereunder shall be construed and governed by the laws of the State of
California.

 

5. Counterparts and Electronic Signatures. This Amendment may be executed in
multiple counterparts, each of which shall be deemed an original agreement and
both of which shall constitute one and the same agreement. The counterparts of
this Amendment may be executed and delivered by facsimile or other electronic
signature (including portable document format) by either of the parties and the
receiving party may rely on the receipt of such document so executed and
delivered electronically or by facsimile as if the original had been received.

 



 1 

   

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first indicated above.

 

  THE COMPANY         BIM Homes, Inc.           /s/: Milan Saha   Name: Milan
Saha   Title: Chief Executive Officer and President

 

 2 

   

 

EXHIBIT A

 

CLASS C WARRANT

 

 3 

   

 

EXHIBIT B

 

AMENDMENT TO CLASS C WARRANT

 

 4 

   

 



